Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2004

USA v. Scott
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2921




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Scott" (2004). 2004 Decisions. Paper 853.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/853


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                       No. 03-2921




             UNITED STATES OF AMERICA

                              v.

                     WAYNE SCOTT
         aka “Weezie” aka “Wick” aka Leonard Kees

                       Wayne Scott,
                        Appellant


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

              (Dist. Court No. 1:CR-01-275-01)
        District Court Judge: Honorable Yvette Kane


         Submitted Under Third Circuit LAR 34.1(a)
                     March 30, 2004

   Before: ALITO, FISHER, and ALDISERT, Circuit Judges

               (Opinion Filed: April 7, 2004)




                OPINION OF THE COURT
PER CURIAM:

       Because we write for the parties only, the background of the case is not set forth.

Scott contends that the District Court, in accepting his guilty plea, failed to comply with

Fed. R. Crim. P. 11(c)(1), which requires a court to “address the defendant personally in

open court and inform the defendant of, and determine that the defendant understands . . .

the nature of the charge to which the plea is offered . . . .” Id. Specifically, Scott alleges

that the failure of the District Court to explicitly list the technical elements of the offenses

of which he was accused resulted in a plea which was not “truly voluntary,” since it

cannot be shown that he “possess[ed] an understanding of the law in relation to the facts.”

See McCarthy v. United States, 394 U.S. 459, 466 (1969). Accordingly, Scott asks that

the judgment be vacated and the case remanded for further proceedings.

       Scott acknowledges that, because no objection was made in the District Court, we

review for “plain error” only. See United States v. Knobloch, 131 F.3d 366, 370 (3d Cir.

1997). We act to correct such errors only when they implicate “substantial rights” and

“seriously affect[] the fairness, integrity, or public reputation of judicial proceedings.”

Id., quoting Johnson v. United States, 520 U.S. 461, 467 (1997). “The burden is on the

defendant to show that the error in fact prejudiced him . . . .” Knobloch, 131 F.3d at 370.

       We do not believe that any of Scott’s “substantial rights” were compromised here.

Scott acknowledged that he had reviewed with his attorney the criminal indictment which

described the elements of the offenses charged, and waived the reading of the indictment



                                               2
in open court. App. 52A. The prosecutor nevertheless described in detail the factual

bases for the charges against Scott. App. 61A-62A. The District Court then asked Scott,

“[I]s that what happened here?” App. 62A. Scott replied, “Yes, ma’am.” Id. At the

conclusion of the hearing, the District Court made an explicit finding that Scott was

acting voluntarily, and that he understood that “the plea has a basis in fact and contains all

of the elements of the crimes charged.” App. 66A.

       Scott points to United States v. Quinones, 97 F.3d 473 (11th Cir. 1996), in which it

was found that the failure to inform a defendant of the nature of the charge against him

violated the defendant’s substantial rights. Id. at 475. However, as the Eleventh Circuit

has later emphasized, neither Quinones nor Rule 11(c) specifies that a district court is

required to list each element of the offenses charged seriatim. United States v. Wiggins,

131 F.3d 1440, 1442-43 (11th Cir. 1997). As was the case with the defendant in Wiggins,

we believe that Scott was adequately informed of and understood the nature of the

charges against him, even though the District Court did not explicitly list the offenses’

elements in open court.

       In fact, Scott does not contend on appeal that he did not understand the elements of

these crimes at the time that he entered his plea. Nor does he claim that he would have

pleaded differently if those elements had been explicitly set forth at his plea hearing.

Because Scott has failed to show that his substantial rights were prejudiced by the alleged

“error” of the District Court, we affirm.